Morphy, J.
delivered the opinion of the court.
The defendant has appealed from a judgment decreeing him to pay a certain amount of wages claimed by plaintiff as his overseer. He has suffered himself to be condemned by default in the court below, and has made no attempt in this court to show error in the judgment appealed from. The appellee has prayed for damages, and we think they should be awarded.
It is therefore ordered, that the judgment of the district court be affirmed, with costs and five per cent, damages.